PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/713,559
Filing Date: 09/22/2017
Appellant(s): Zhai, Andrew et al.


__________________
Benjamin Y. Han, reg 60,700
For Appellant


EXAMINER’S ANSWER









on 12/14/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10/07/2015 from which the appeal is taken is being maintained by the examiner. 

The following ground(s) of rejection are applicable to the appealed claims.

Claims 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Syeda-Mahmood (US 6,691,126) in view of Barber (US 5579471).   Please see the Claim Mapping, attached, for detail discussion of the standing rejection.

(2) Response to Argument

Regarding 103 rejection of claim 1, Applicant argues:

A.	Applicant argues, p 5 par 2, that “region identity” of Syeda-Mahmood that is based on a “region color”  is not comparable to the claimed “object type”.  However, Applicant’s claim does not specify what constitutes an “object type”; therefore any property that can in some way characterize the region can be understood as “an object type”.  For example, “green” or “red” is a color type of the object, for the purposes of interpreting the claim.  
“affine intervals which are rectangles”), and a rectangle is known to be a type of geometric object; a color label is associated with the rectangle (col 7 ln 15-20 detects the color region, further associates the color label with the region, col 9 ln 18-33 “103.2 Put a bounding box around the set of affine coordinates to give affine intervals. 103.3 Associate with each affine interval, the identity of the region pair .. and the region labels (e.g. Color labels) of the respective regions..”); therefore as a search is performed (col 11 ln 10-15), it is clear that the search locates rectangles (i.e. objects) in the target images based on their color label.  We can see another example of this in col 12 ln 10-15: “detecting regions in the respective images .. based on region identity alone, i.e. based on a color match of the regions”.

B.	Applicant argues, p 5 par 3, that “affine interval” is not comparable to an “expected object position” of Applicant’s claim.  However, Syeda-Mahmood teaches, col 9 103.2, that an “affine interval” is specifically a bounding box that defines the location of a region within the image, and col 9 103.3 associates a color label to the affine interval/region, as discussed in paragraph A above.  Further, col 11 ln 10-18 (“the indexing step searches the interval hash tree for all affine intervals that overlap the query affine interval. Of these, region identity query region pairs are retained. In case of color regions, only those database region pairs that have the same color label as the corresponding query pairs will be retained”), teaches searching target regions which have matching color labels as the query image.  Since the search is focused on those specific regions, it is reasonable to say that those regions are expected to contain the query object, at the position of the region.  

C.	Applicant argues, p 5 par 4, that Syeda-Mahmood “affine interval” is not related to “determining an expected position based on the first object type”.  However, the “region identity” (or “color label”) of Syeda-Mahmood (col 10  ln 28-30 step 107 and col 9 step 103.3) is considered to be the claimed “object type”, and the search is performed specifically based on the “region identity” or “color label”: col 11 ln 11-18 step 108.1 (text cited above).










For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Mark Roz/
Primary Examiner, Art Unit 2669
Conferees:
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.